DETAILED ACTION
Claims 1-10 as filed 11/13/2018 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins (US Patent 7273065).
Regarding Claim 1, Robbins discloses a valve (abstract), characterized by comprising: a valve seat (including flange 22 as best shown in Figure 4) including an annular flange 22 and a plurality of flexible supports (each side of the bar 24, separated by hole 39, is seen to form a flexible support, these supports flexing as shown in Figure 6; it is noted that portions of integral member 24 on each side of hole 39 are seen to be 22); a positioning member (the surface of the supports 24 which defines the opening 39 is seen to define a “positioning member” because this surface may frictionally engage and retain shaft 38 as described in col. 4, lines 55-59; it is noted that this surface or “member” is integral with the supports in a similar manner as achieved by applicant’s positioning member which is integrally formed with the flexible supports) surrounded by the flexible supports 24 (as best shown in Figure 4), the positioning member including a central hole 39 (as described above); a diaphragm 20 having a central portion (shaft 38) secured to the central hole 39 (these elements are secured at least when frictionally engaged as described above) and an outer edge (radially outer edge) releasably secured to a bottom of the valve seat (i.e. the radially outer edge sealingly engages the bottom of the valve seat as shown in Figure 4 or moves away from the bottom of the valve seat as shown in Figures 6 and 7); and a cap 12 configured to secure onto the valve seat (as shown in Figure 1).
Regarding Claim 3, Robbins further discloses the diaphragm 20 includes an upward extending central shaft 38 having an end enlargement (at the upper end as shown in Figure 4) configured to secure to the central hole 39 
Regarding Claim 9, Robbins further discloses the annular flange 22 of the valve seat is configured to mount on an inflatable bladder B (via body 26).
Regarding Claim 10, Robbins further discloses the flexible supports 24 are equally spaced apart (the supports are diametrically opposed as shown in Figure 5) and formed integrally with the positioning member (the inner surface of 24 defining hole 39 as described above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US Patent 7273065) in view of Coolens et al. (US Patent Application 2012/0138171).
Regarding Claims 1, 3 and 9, Robbins is seen as disclosing all of the elements of these claims as described above.  Alternatively, in the event that Robbins is not seen as disclosing a “positioning member” as claimed, (i.e. in the event that the surface defining the hole 39 is not seen to be readable as a positioning member), Coolens teaches (e.g. Figure 3) a centrally supported valve in which the center post 62’ of the valve is supported in a positioning member 69 of the valve seat.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Robbins such that the valve seat includes an axially extended positioning member as taught by Coolens for the purpose of providing more of a guide for the shaft to ensure that the valve reciprocates as desired.
Regarding Claim 10, Robbins in view of Coolens further discloses the flexible supports (24 of Robbins) are equally spaced apart (the supports are diametrically opposed as shown in Figure 5) and formed integrally with the positioning member (in the manner taught by Coolens; axially extending positioning member 69 is integrally formed with the rest of the valve seat including flange 67 as shown in Figure 3).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US Patent 7273065) or Robbins (US Patent 7273065) in view of Coolens et al. (US Patent Application 2012/0138171) as applied to claim 1 above, and further in view of Reeb et al. (US Patent 6990994).
Regarding Claim 4, Robbins does not disclose the valve seat further comprises an annular trough on an underside, the trough having a diameter greater than that of the diaphragm.
Reeb teaches a valve for an inflatable article and further teaches a valve seat (lower side of 230 as best shown in Figures 4 and 5) further comprises an annular trough on an underside (an annular trough is formed outside the downwardly protruding ridge 235 of the seat which engages the valve member 300), the trough having a diameter greater than that of the valve member 300 (as shown in Figures 4 and 5 especially).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Robbins such that the valve seat further comprises an annular trough on an underside as taught by Reeb for the purpose of providing a distinct protruding section to ensure sealing engagement with the valve member.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US Patent 7273065) or Robbins (US Patent 7273065) in view of Coolens et al. (US Patent Application 2012/0138171) as applied to claim 1 above, and further in view of Walker (US Patent 4766628).
Regarding Claim 5, Robbins further discloses the cap 12 is a cylinder (as shown in Figure 4).
Robbins does not disclose the cap is a hollow cylinder and includes a plurality of ribs on an inner surface.
Walker teaches a cap 130 for an inflation valve and further teaches the cap is a hollow cylinder (as shown in Figure 9) and includes a plurality of ribs on an inner surface (the threads 132 define ribs on an inner surface of the cap 130
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Robbins such that the cap is a hollow cylinder with a plurality of ribs on an inner surface as taught by Walker for the purpose of providing an alternative, functionally equivalent attachment mechanism for assembling the cap with the valve body.
Allowable Subject Matter
Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Savard (US Patent Application 2008/0142102) teaches a resilient valve having a valve seat 18 with an annular flange (portion having groove 30) and a plurality of support members (portions extending between openings 36).  However, the support members are not seen to be reasonably read as “flexible” as claimed in light of applicant’s specification as filed (i.e. although the support members, along with every other material, could be deformed under the application of sufficient force, there is no teaching in Savard that these members are deflected during any normal use of the device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753